United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY CENTER,
Fort Richardson, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1185
Issued: February 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal from September 24, 2009 merit
decisions of the Office of Workers’ Compensation Programs finding that she received
overpayments of compensation and denying waiver.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $12,754.70 from
May 1, 2006 through April 30, 2008 because she received workers’ compensation benefits that
were not offset by her social security benefits; (2) whether she received an overpayment of
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of the Office’s decision. See 20 C.F.R. § 501.3(f)(2). As the Office’s
decision was issued September 24, 2009, the 180-day computation begins September 25, 2009. Since using
March 24, 2010, the date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights,
the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is March 18,
2001, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

$1,720.71 from May 1 through July 4, 2009 because she received workers’ compensation
benefits that were not offset by her social security benefits; (3) whether the Office properly
denied waiver of the overpayments as appellant was without fault in the creation of the
overpayment; (4) whether the Office properly determined that it would recover the overpayments
by deducting from continuing compensation payments $150.00 for the overpayment created from
May 1, 2006 through April 30, 2008 and $20.00 for the overpayment created from May 1
through July 4, 2009.
FACTUAL HISTORY
On August 28, 1997 appellant, then a 54-year-old management analyst, filed a claim
alleging that on August 26, 1997 she sustained an injury to her low back in the performance of
duty. The Office accepted the claim for acute lumbar muscle strain and an aggravation of
preexisting spondylolisthesis and degenerative disc disease. It paid appellant compensation for
total disability beginning February 21, 2000.
In (EN1032 forms) dated June 23, 2006, June 3, 2007 and June 1, 2008, appellant related
that she received a disability retirement check but did not receive benefits from the Social
Security Administration (SSA) for federal service.2
On May 6, 2009 SSA provided appellant’s benefit rate with and without federal service
from May 2006 to May 2009. In a June 22, 2009 Form EN1032, appellant related that she was
uncertain whether the annuity she received from SSA was for federal service.
In a July 22, 2009 telephone call, SSA indicated that appellant received regular SSA
retirement benefits from May 1, 2006 to April 30, 2008 and beginning May 1, 2009.
On July 22, 2009 the Office calculated that appellant received an overpayment of
$1,720.71 for the period May 1 to July 4, 2009 because it did not offset her compensation from
SSA regular retirement benefits based on her federal service.3 On July 28, 2009 it calculated that
she received an overpayment of $12,754.70 for the period May 1, 2006 to April 30, 2008
because it did not deduct her SSA retirement benefits based on federal service from her
compensation.4
On August 21, 2009 the Office advised appellant of its preliminary determination that she
received an overpayment of $1,720.71 for the period May 1 to July 4, 2009 because she received
SSA benefits attributable to her federal service at the same time as compensation benefits from
2

In response to a letter from the employing establishment dated March 12, 2009, appellant indicated that she
received benefits from SSA and did not know whether the benefits were calculated based on earnings in federal
service.
3

The Office found that the 28-day offset was $238.25 from May 1 through 9, 2009 and $741.23 for each 28-day
period from May 10 to July 4, 2009, for a total overpayment of $1,720.71.
4

The Office determined that the offset each 28 days was $217.54 from May 1 to 13, 2006, $468.55 from May 13
to November 25, 2006, $481.22 from November 26 to December 23, 2006, $483.979 from December 24, 2006 to
December 22, 2007, $492.14 from November 24 to December 22, 2007 and $495.14 for the period December 23,
2007 through April 30, 2008, for a total overpayment of $12,754.70.

2

the Office. In another letter of the same date, the Office advised her of its preliminary
determination that she received an overpayment of $12,754.70 for the period May 1, 2006
through April 30, 2008 as she received benefits from the Office which were not offset by the
SSA benefits she received attributable to her federal service. The Office, in both letters, notified
appellant of its preliminary determination that she was without fault in creating the overpayment.
It requested that she complete the enclosed overpayment recovery questionnaire and submit
supporting financial documents. Additionally, the Office notified appellant that, within 30 days
of the date of the letter, she could request a telephone conference, a final decision based on the
written evidence or a prerecoupment hearing.
On September 16, 2009 appellant submitted an overpayment recovery questionnaire and
requested a decision based on the written evidence. She requested waiver and indicated that SSA
advised her that she qualified for a program that would increase her disability benefits but that
she would still be considered on SSA disability rather than regular retirement. Appellant listed
monthly income as $4,408.00 and monthly expenses as $4,058.68. She noted that her monthly
income would decrease after an anticipated divorce. On a separate sheet, appellant listed the
monthly income of her spouse as $3,902.00 and his monthly expenses as $3,286.00. She listed
assets totaling $86,954.90 from her checking and savings accounts and her thrift savings plan.
Appellant listed as an asset cabin property purchased for $90,000.00 three years prior. She
estimated her husband’s assets as $229,887.23 but noted that they would be divided after the
divorce and were currently frozen. Appellant also listed her medical expenses and transportation
costs.
In separate decisions dated September 24, 2009, the Office determined that appellant
received an overpayment of $12,754.70 for the period May 1, 2006 through April 30, 2008 and
an overpayment of $1,720.71 for the period May 1 through July 4, 2009 because it failed to
offset SSA benefits attributable to federal service from her compensation benefits. It determined
that she was not entitled to waiver because she had adequate income, real properly and assets to
repay the overpayment. The Office determined that it would deduct $150.00 from her continuing
compensation payments to repay the overpayment created from May 1, 2006 through April 30,
2008 and deduct $20.00 from continuing compensation to repay the overpayment created from
May 1 through July 4, 2009.
On appeal, appellant argues that she would experience hardship repaying the
overpayment. She noted that the amount of her assets is uncertain because she does not know
how the judge will divide the assets when she and her husband divorce Appellant asserts that her
assets will be cut in half after the divorce settlement and that repaying $150.00 a month may
mean that she is unable to keep her home.
LEGAL PRECEDENT -- ISSUES 1 & 2
Section 8116(d) of the Federal Employees’ Compensation Act5 (FECA or the Act)
requires that compensation benefits be reduced by the portion of SSA benefits based on age or
death that are attributable to federal service and that, if an employee receives SSA benefits based
5

5 U.S.C. §§ 8101-8193.

3

on federal service, her compensation benefits shall be reduced by the amount of SSA benefits
attributable to his or her federal service.6
Office procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, FECA benefits will be reduced by the SSA benefits paid on the basis of age and
attributable to the employee’s federal service.7 The offset of FECA benefits by SSA benefits
attributable to employment under FERS is calculated as follows: Where a claimant has received
SSA benefits, the Office will obtain information from SSA on the amount of the claimant’s SSA
benefits beginning with the date of eligibility to FECA benefits. SSA will provide the actual
amount of SSA benefits received by the claimant/beneficiary. SSA will also provide a
hypothetical SSA benefit computed with FERS covered earnings. The Office will then deduct
the hypothetical benefits from the actual benefit to determine the amount of benefits which are
attributable to federal service and that amount will be deducted from the FECA benefit to obtain
the amount of compensation payable.8
ANALYSIS -- ISSUES 1 & 2
Appellant received compensation for total disability beginning February 21, 2000. On
May 6, 2009 SSA provided information showing that she earned regular retirement benefits from
May 1, 2006 through April 30, 2008 and beginning May 1, 2009. SSA indicated that a portion of
her benefits were based on federal service. Consequently, appellant received an overpayment as
she received compensation benefits under the Act at the same time that she received social
security benefits attributable to her federal employment.9
SSA informed the Office what appellant’s benefit rate was with and hypothetically
without federal service from May 2006 through May 2009. Based on this information, the
Office calculated that she received an overpayment of $1,720.71 for the period May 1 through
July 14, 2009.10 It further found that appellant received an overpayment of $12,754.70 for the
period May 1, 2006 through April 20, 2008.11 Appellant does not challenge fact or amount of
the overpayment and the record supports the Office’s determination that she received an
overpayment of $1,720.71 from May 1 through July 14, 2009 and an overpayment of $12,754.70
from May 1, 2006 through April 20, 2008.

6

Id. at § 8116(d); Janet K. George (Angelos George), 54 ECAB 201 (2002).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.100.11(a), (b) (February 1995).
8

FECA Bulletin No. 97-09 (issued February 3, 1997).

9

See supra note 6.

10

Supra note 3.

11

Supra note 4.

4

LEGAL PRECEDENT -- ISSUE 3
Section 8129 of the Act12 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. The Office must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of the Act or would be against equity and good
conscience. 13
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of the Act if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.14 An individual’s liquid assets
include but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds
and certificates of deposits.15 Nonliquid assets include but are not limited to the fair market
value of an owner’s equity in property such as a camper, boat, second home and furnishings and
supplies.16
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.17 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.18
ANALYSIS -- ISSUE 3
The Office found that appellant was not at fault in creating the overpayment of
compensation. The overpayment cannot be waived, however, unless recovery would defeat the
12

5 U.S.C. § 8129(b).

13

Id.

14

20 C.F.R. § 10.436. Office procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
15

Id.

16

Id.

17

Id. at § 10.436.

18

Id. at § 10.437(b)(1).

5

purpose of the Act or would be against equity and good conscience. In order to establish that
repayment of the overpayment would defeat the purpose of the Act, appellant must show that she
requires substantially all of her income to meet current ordinary and necessary living expenses
and that her assets do not exceed the resource base as determined by the Office’s procedures.19
The Office found that appellant did not require substantially all of her income to meet
ordinary and normal living expenses and that her assets exceeded the applicable resource base.
She indicated on the overpayment recovery questionnaire that she had personal assets from her
checking and savings account and her thrift savings plan totaling $86,954.00.20 Appellant also
estimated her husband’s assets, noting that these assets would be divided after the divorce and
were currently frozen. As her assets exceed the $8,000.00 resource base specified for an
individual with a spouse, the Office properly found that recovery would not defeat the purpose of
the Act.
The evidence further does not demonstrate that repayment of the overpayment would be
against equity and good conscience. Appellant submitted no evidence that she relied upon the
incorrect payments to her detriment or that she would experience severe financial hardship
attempting to repay the debt. Consequently, the Office properly denied waiver of the
overpayment of $12,754.70 for the period May 1, 2006 through April 30, 2008 and the
overpayment of $1,720.71 for the period May 1 through July 4, 2009.
On appeal, appellant contends that she needs all of her monthly income to meet expenses.
As her assets far exceed the applicable resource base, however, she is not entitled to waiver on
the grounds of hardship.21 Appellant further argues that her financial circumstances would
change after her divorce. If her financial circumstances significantly change, she can again
request waiver and submit supporting financial information.22
LEGAL PRECEDENT -- ISSUE 4
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act.23 Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
19

Id. at § 10.436.

20

The employee’s contribution to the Thrift Savings Plan, and the contribution’s earnings, are considered assets
for the purposes of determining waiver. See Eloise K. Hahn, Docket No. 01-1199 (issued June 25, 2002).
21

D.C., 61 ECAB ___ (Docket No. 09-2042, issued August 9, 2010).

22

20 C.F.R. § 10.438(b).

23

Ronald E. Ogden, 56 ECAB 278 (2005); Lorenzo Rodriguez, 51 ECAB 295 (2000).

6

compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”24
ANALYSIS -- ISSUE 5
The Office determined that it would recover the overpayment by deducting $150.00 from
continuing compensation for the overpayment created from May 1, 2006 through April 30, 2008
and $20.00 from continuing compensation for the overpayment created from May 1 through
July 4, 2009. In setting the rate of recovery, it reviewed appellant’s current financial
circumstances and considered that she had disposable monthly income after expenses and also
sufficient assets to repay the overpayment. As the Office gave due regards to relevant factors,
the Board will affirm its finding on the rate of recovery from continuing compensation.25
CONCLUSION
The Board finds that appellant received an overpayment of $12,754.70 from May 1, 2006
through April 30, 2008 and an overpayment of $1,720.71 from May 1 through July 4, 2009
because she received workers’ compensation benefits that were not offset by her social security
benefits. The Board further finds that the Office properly denied waiver of the overpayments
created from May 1, 2006 through April 30, 2008 and May 1 through July 4, 2009 and properly
determined that it would recover the overpayments by deducting $150.00 from continuing
compensation payments for the overpayment created from May 1, 2006 through April 30, 2008
and $20.00 from continuing compensation payments for the overpayment created from May 1
through July 4, 2009.

24

20 C.F.R. § 10.441(a).

25

See D.C., supra note 21; K.K., 61 ECAB ___ (Docket No. 09-207, issued October 2, 2009).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2009 is affirmed.
Issued: February 1, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

